Name: Commission Regulation (EC) No 1204/97 of 27 June 1997 amending Regulation (EEC) No 3472/85 on the buying in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: distributive trades;  marketing;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|31997R1204Commission Regulation (EC) No 1204/97 of 27 June 1997 amending Regulation (EEC) No 3472/85 on the buying in and storage of olive oil by intervention agencies Official Journal L 170 , 28/06/1997 P. 0029 - 0029COMMISSION REGULATION (EC) No 1204/97 of 27 June 1997 amending Regulation (EEC) No 3472/85 on the buying in and storage of olive oil by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1581/96 (2), and in particular Article 12 (4) thereof,Whereas Commission Regulation (EEC) No 3472/85 (3), as last amended by Regulation (EC) No 1509/94 (4), specifies, inter alia, the analysis methods to be used to determine the quality of olive oil offered for intervention;Whereas, with a view to promoting quality policy and to guaranteeing better control of the quality of olive oil offered for intervention, the analysis methods to be used for that purpose should be supplemented;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 Article 2 (4) of Regulation (EEC) No 3472/85 is hereby amended as follows:1. points (a) and (b) are replaced by the following:'(a) has checked by means of the methods set out in Regulation (EEC) No 2568/91 that the relevant physical and chemical characteristics of the virgin olive oil offered are in conformity to those indicated, for one of the categories of virgin olive oil, in Annex I to that Regulation.`;2. point (c) becomes point (b).Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 172, 30. 9. 1966, p. 3025/66.(2) OJ No L 206, 16. 8. 1996, p. 11.(3) OJ No L 333, 11. 12. 1985, p. 5.(4) OJ No L 162, 30. 6. 1994, p. 31.